DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 4/18/2022 has been entered. Applicant’s amendments to the Claims have overcome each and every objection and 112(d) rejections previously set forth in the Final Office Action mailed 2/18/2022.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-11 were previously indicated allowable in the office action mailed on 2/18/2022 if these claims overcomes the objections previously set forth in the office action mailed on 2/18/2022. Claims 1-11, as currently presented, overcomes the previously set forth objections and therefore allowed.
Claims 18-20 were previously allowed in the office action mailed on 2/18/2022.
The subject matter of the independent claim could either not be found or was not suggested in the prior art of record. The prior art does not disclose or render obvious the combination as claimed specifically including a method comprising pushing a needle sleeve disengageably coupled to a displacement element in a proximal axial direction from a first position, in which the needle sleeve is coupled to the displacement element, to a second position, in which the needle sleeve is uncoupled from the displacement element, wherein pushing the needle sleeve causes proximal movement of a needle holder and a needle in combination with other claimed limitations of claim 12. 
The closest prior art for a method is Pedersen et al. (US 2013/0211330 A1) as discussed in Final Rejection mailed on 2/18/2022 including pushing a needle sleeve disengageably coupled to a displacement element in a proximal axial direction from a first position, in which the needle sleeve is coupled to the displacement element, to a second position, in which the needle sleeve is uncoupled from the displacement element, but is silent regarding wherein pushing the needle sleeve causes proximal movement of a needle holder and a needle.
Claims 13-17 being dependent on claim 12 are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see page 9, line 11-page 10, last line, filed 4/18/2022, with respect to claim 12 have been fully considered and are persuasive.  The rejection of claim 12 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783